10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-mj-00621-VCF Document9 Filed 08/12/20 Page 1of1

 

ENTERED —— fecrven
ROBERT M. DRASKOVICH, ESQ. COUNSEPURT ES REDON
Nevada Bar No. 6275 BTS OF RECORD
THE DRASKOVICH LAW GROUP ;
815 S. Casino Center Blvd. Aub 12 2020
Las Vegas, Nevada 89101-6718

 

Tel: 702.474.4222 TERS

 

Fax: 702.474.1320 eu ea
robert@draskovich.com L BY: sce DEPUTY

 

 

 

Attorney for Defendant Parshall

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) CASE NO: 2:20-mj-00621-VCF
)
Plaintiff, )
)
vs. )
) ORDER CONTINUING
) PRELIMINARY EXAMINATION
)
STEPHEN PARSHALL, )
)
Defendant. )
)
Based upon the pending Stipulation of counsel, and good cause appearing therefor, the
Court hereby finds that:

IT IS HEREBY ORDERED that the preliminary examination in the above-captioned

matter currently scheduled for August 18, 2020 at 4:00 p.m., be vacated and continued to
November 17, 2020 at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED AND DONE this _!2_ day of __ August , 2020.

UNITED STATES MAGISTRATE JUDGE

  

Respectfully Submitted By:

/s/ Robert M. Draskovich

 

Robert M. Draskovich, Esq. (6275)
Attorney for Defendant Parshall

3-

 
